Title: From John Adams to John Manners, 19 July 1819
From: Adams, John
To: Manners, John



dear Sir
Quincy July 19th 1819

I have requested my Son, to inclose to you a little Volume, and two separate printed papers, one certainly of Mr Du Ponceau and the other I suspect to be of the same hand—this I request you to return to me when you have perused them, by the Mail—because we have no other copies, as the Common Law of England, has no more binding force upon us than the laws of Hindostan—but our Common law which we have adopted and practiced from the beginning seemes to me to be binding upon us, untill we alter it by our own Statutes—but why should we not be permitted to avail ourselves of the written reason of the Common law of England, or of the Civil law of the Romans or of the Frederician Code—or the Napoleon Code—or of the laws of Confucicus or Zoroaster—I wish you great success, and great Comfort in your investigation, / and am you friend and humble Servent
John Adams—